DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In response to the Amendment and Terminal Disclaimer filed on August 19, 2021, claims 1-15 are pending.

Allowable Subject Matter
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
None of the prior art of record shows the combination of the structure of the position detection circuit (as per claims 1-5), or position detection method (as per claims 6-10), or the electronic device (as per claim 11-15), specifically, recognize a pattern larger than a predetermined size on the capacitive touch sensor; and acquire two-dimensional data of the pattern, the two-dimensional data indicating a distribution of detection values regarding capacitance on the capacitive touch sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kosugi et al (US Pub. No. 2015/0277607 A1) and (US Pub. No. 2015/0277625 A1) disclose the input device and display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JOE H CHENG/
Primary Examiner
Art Unit 2626